ORDER FINDING CONTEMPT AND IMPOSING FINE

On November 7, 2003, the Indiana Supreme Court Commission for Continuing Legal Education, filed its Verified Information and Motion for Order to Show Cause Why Respondent Should Not be Held in Contempt of Court. The Commission alleged therein that respondent continued to practice law after his suspension by this Court on May 11, 1999 for failing to meet his Continuing Legal Education requirements. For reasons not apparent from the record, this Court issued an Order to Show Cause on May 23, 2006, and on July 1, 2006, respondent filed his response.
In his response, respondent denies receiving notice of the May 11, 1999 suspension and asserts he has not represented any person since April 21, 2003. However, Exhibit I of the Commission’s Verified Information is a letter from respondent to the Commission for Continuing Legal Education dated June 4, 2003 stating that he was involved in one active case “at the present time”.
And this Court, being duly advised, now finds respondent guilty of contempt of this Court. First, respondent has acknowledged practicing law after his suspension on May 11, 1999. Second, Exhibit I, his letter of June 4, 2003 is inconsistent with his response file July 1, 2006, in which he claimed to cease representing clients as of April 21, 2003. Finally, respondent’s excuse that he did not know he was suspended is unavailing. This Court’s Clerk’s records indicate that respondent has not paid his attorney registration fee since 1998, and therefore respondent knew or should have known he was not in good standing with the Court.
IT IS, THEREFORE, ORDERED that, the respondent, Richard Michael Congle-ton, is hereby fined in the amount of $300.00 for his contempt of this Court, which he is ordered to pay to the Clerk of this Court on or before October 13, 2006.
The Clerk of this Court is directed to send copies of this Order to the respondent, to the Indiana Supreme Court Commission for Continuing Legal Education and its attorney, to the West Group for publication, and to all other entities as provided in Admis.Disc.R. 23 § 3(d).
Costs of this proceeding are assessed against the respondent.
All Justices concur.